110 F.3d 1247
THADDEUS-X AND EARNEST BELL, JR., Plaintiffs-Appellants,v.BLATTER, ET AL., Defendants-Appellees.
No. 95-1837.
United States Court of Appeals,Sixth Circuit.
June 12, 1997.

Before:  MARTIN, Chief Judge;  MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Friday, August 22, 1997, and the appellee file a supplemental brief not later than Monday, September 22, 1997.  The Clerk will schedule this case for argument as directed by the court.